Exhibit 10.1

             
 
  Your Name:                       Total No. of Shares of Restricted Stock:    
 
           

PRG-SCHULTZ RESTRICTED STOCK AGREEMENT
FOR EMPLOYEES
PRG-SCHULTZ INTERNATIONAL, INC. (“PRG-Schultz”) is pleased to grant to the
person signing below (“you” or “Participant”) the Restricted Stock described
below under the PRG-Schultz 2008 Equity Incentive Plan (the “Plan”).

     
Stock Subject to Grant:
  Common Stock, no par value per share
Grant Date:
  [                    ], 20___

Vesting: Subject to the Plan and this Agreement, the Restricted Stock will
become vested and non-forfeitable as follows:
(1)                      of the shares of Restricted Stock (the “Service-Based
Shares”) will become vested and non-forfeitable in accordance with the following
schedule, provided you remain continuously employed with PRG-Schultz from the
Grant Date until such time(s):

          Service-Based Shares that On the date below   become vested on such
date [                    ], 20___   1/3 of the Service-Based Shares (rounded
down to the nearest whole share)       [                    ], 20___   1/3 of
the Service-Based Shares (rounded down to the nearest whole share)      
[                    ], 20___   All of the remaining Service-Based Shares

(2)                      of the shares of Restricted Stock (the
“Performance-Based Shares”) will become vested and non-forfeitable, as soon
after December 31, 20___as the Committee determines the cumulative Adjusted
EBITDA of PRG-Schultz for the three-year period ending December 31, 20___(but in
no event later than March 15, 20___), provided you remain continuously employed
with PRG-Schultz from the Grant Date through December 31, 20___, and provided
further that cumulative Adjusted EBITDA (as defined in the Plan) for PRG-Schultz
for the three-year period ending on December 31, 20___equals or exceeds
$[                    ]. Notwithstanding the foregoing, if cumulative Adjusted
EBITDA for PRG-Schultz for such three-year period does not equal or exceed
$[                    ], but the cumulative Adjusted EBITDA for such three-year
period exceeds $[                    ], then the number of shares of Restricted
Stock that will become vested and non-forfeitable at the time set forth above,
provided you remain continuously employed with PRG-Schultz from the Grant Date
through December 31, 20___, shall be the number of Performance-Based Shares
multiplied by a fraction, the numerator of which is the amount of cumulative
Adjusted EBITDA for the three-year period that exceeds $[                    ]
and the denominator of which is $[                    ]. For example, if
cumulative Adjusted EBITDA for the three-year period ending on December 31,
20___equals $[                    ] and you have remained employed with
PRG-Schultz through December 31, 20___, then fifty percent (50%)
[($[                    ] minus $[                    ]) divided by
$[                    ]] of the Performance-Based Shares shall become vested and
non-forfeitable. If cumulative Adjusted EBITDA for such three-year period does
not exceed $[                    ], then none of the Performance-Based Shares
will become vested and non-forfeitable, regardless of whether you have remained
continuously employed with PRG-Schultz from the Grant Date through December 31,
20___.
Dividend and Voting Rights: Before the Restricted Stock becomes vested, you will
have all of the rights of a shareholder of Common Stock with respect to the
shares of Restricted Stock, including without limitation, the right to vote the
shares of Restricted Stock and to receive dividends and distributions thereon.
The Additional Terms and Conditions and the Plan described below are
incorporated in this Agreement by reference and contain important information
about your Restricted Stock. Copies of all of the documents set

 



--------------------------------------------------------------------------------



 



forth below are being provided to you concurrently with this Restricted Stock
Agreement. Please review them carefully and contact PRG-Schultz Human Resources
if you have any questions.
Additional Terms and Conditions describes the restrictions on your Restricted
Stock, what happens if you cease to remain employed with PRG-Schultz before your
Restricted Stock becomes vested and where to send notices;
The Plan contains the detailed terms that govern your Restricted Stock. If
anything in this Agreement or the other attachments is inconsistent with the
Plan, the terms of the Plan, as amended from time to time, will control; all
terms used herein that are not defined herein but that are defined in the Plan
have the same meaning given them in the Plan;
Plan Prospectus; and
[___] Annual Report on Form 10-K of PRG-Schultz for the Year Ended December 31,
20[___].
Please sign in the space provided below, keep a copy of this Agreement for your
records, and return both originals to PRG-Schultz Human Resources.

                      Participant:           PRG-SCHULTZ INTERNATIONAL, INC.    
 
                   
 
          By:                          
Print Your Name:
          Name:   Jennifer Moore    
 
                   
Your Residence Address:
          Its:   Senior Vice President, Human Resources    
 
                   
 
                                     

 



--------------------------------------------------------------------------------



 



ADDITIONAL TERMS AND CONDITIONS OF YOUR RESTRICTED STOCK
PLAN ADMINISTRATION.

  •   The Plan is administered on behalf of the Committee by the Plan
administrator. The Plan administrator is responsible for assisting you with
respect to your Restricted Stock and maintaining the records of the Plan. If you
have questions about your Restricted Stock or how the Plan works, please contact
the Plan administrator at Plan.Administrator@prgx.com or (770) 779-3037.     •  
Except as provided herein and in the Plan, the Restricted Stock is
non-transferable. The Restricted Stock may be transferred by will or the laws of
descent and distribution and, notwithstanding the foregoing, during the
Participant’s lifetime may be transferred by the Participant to any of the
Participant’s “family members” (as such term is defined in the general
instruction to the Form S-8 Registration Statement under the Securities Act of
1933). Any such transfer will be permitted only if (i) the Participant does not
receive any consideration for the transfer and (ii) the Plan administrator
expressly approves the transfer. Any transferee to whom the Restricted Stock is
transferred shall be bound by the same terms and conditions, including with
respect to vesting, that govern the Restricted Stock in the hands of the
Participant; provided, however, that the transferee may not transfer the
Restricted Stock except by will or the laws of descent and distribution. No
right or interest of the Participant or any transferee in the Restricted Stock
shall be subject to any lien, obligation or liability of the Participant or any
transferee.     •   You may pay any applicable tax withholding (i) in cash,
(ii) by certified or bank cashier’s check, or (iii) by such other medium of
payment as the Plan administrator in his sole discretion may permit. The Plan
administrator will determine the amount of any required tax withholding.     •  
Until the shares of Restricted Stock become vested, in lieu of issuing
certificates for such shares, PRG Schultz may reflect in its books and records
the issuance of the Restricted Stock. If stock certificates evidencing the
shares of Restricted Stock are issued before the Restricted Stock becomes
vested, PRG Schultz shall retain custody of such stock certificates until the
shares of Restricted Stock become vested. As soon as administratively
practicable (and within 30 days) after the shares of Restricted Stock become
vested, the Company will deliver to the Participant or make available to the
Participant’s broker the shares of Restricted Stock that have become vested.

EFFECT OF TERMINATION OF EMPLOYMENT.

•   Termination of Employment. If your employment with PRG-Schultz terminates
for any reason prior to the Restricted Stock becoming vested, any Restricted
Stock that is not then vested will be forfeited immediately upon the termination
of your employment for any reason.   •   Change of Control. Upon the occurrence
of a Change of Control, as such term is defined in the Plan, one-hundred percent
(100%) of the shares of Restricted Stock shall become vested and non-forfeitable
if you have remained in the continuous employ of PRG-Schultz from the Grant Date
until the time of the Change of Control. Accordingly, subsequent termination of
your employment for any reason after the Change of Control will not result in
forfeiture of your shares of Common Stock.   •   Employment. For purposes of
this Agreement, employment with any Affiliate of PRG-Schultz will be considered
employment with PRG-Schultz.

NOTICES. All notices pursuant to this Agreement will be in writing and either
(i) delivered by hand, (ii) mailed by United States certified mail, return
receipt requested, postage prepaid, or (iii) sent by an internationally
recognized courier which maintains evidence of delivery and receipt. All notices
or other communications will be directed to the following addresses (or to such
other addresses as either of us may designate by notice to the other):

 



--------------------------------------------------------------------------------



 



         
 
  To the Company:   PRG-Schultz International, Inc.
600 Galleria Parkway, Suite 100
Atlanta, GA 30339
 
 

To you:   Attention: Senior Vice President-Human Resources

The address set forth on page 1

MISCELLANEOUS.

•   The Participant has received a copy of the Plan, has read and understands
the terms of the Plan and this Agreement, and agrees to be bound by their terms
and conditions. Failure by you or PRG-Schultz at any time or times to require
performance by the other of any provisions in this Agreement will not affect the
right to enforce those provisions. Any waiver by you or PRG-Schultz of any
condition or the breach of any term or provision in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall apply only to that
instance and will not be deemed to waive conditions or breaches in the future.
If any court of competent jurisdiction holds that any term or provision of this
Agreement is invalid or unenforceable, the remaining terms and provisions will
continue in full force and effect, and this Agreement shall be deemed to be
amended automatically to exclude the offending provision. This Agreement may be
executed in multiple copies and each executed copy shall be an original of this
Agreement. This Agreement shall be subject to and governed by the laws of the
State of Georgia. No change or modification of this Agreement shall be valid
unless it is in writing and signed by the party against which enforcement is
sought. This Agreement shall be binding upon, and inure to the benefit of, the
permitted successors, assigns, heirs, executors and legal representatives of the
parties hereto. The headings of each Section of this Agreement are for
convenience only. This Agreement and the Plan contain the entire agreement of
the parties hereto and no representation, inducement, promise, or agreement or
otherwise between the parties not embodied herein shall be of any force or
effect, and no party will be liable or bound in any manner for any warranty,
representation, or covenant except as specifically set forth herein.   •   With
respect to any shares of Restricted Stock forfeited under this Agreement, the
Participant does hereby irrevocably constitute and appoint the Secretary of the
Company or any successor Secretary of the Company (the “Secretary”) as his or
her attorney to transfer the forfeited shares on the books of the Company with
full power of substitution in the premises. The Secretary shall use such
authority to cancel any shares of Restricted Stock that are forfeited under this
Agreement.

 